Citation Nr: 0029426	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.

2. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective March 
1999, and continued a 10 percent evaluation for service-
connected bilateral hearing loss.

Regarding the increased rating for PTSD at issue, as the 
grant of service connection is from the original claim, the 
holding of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application.

Additionally, the Board notes that the appellant made an 
informal claim of service-connection for tinnitus in his June 
1999 substantive appeal (VA Form 9).  This claim hereby is 
referred to the RO for appropriate action.


REMAND

Regarding the appellant's claim for an increased evaluation 
for bilateral hearing loss, an April 1999 VA audiological 
examination of record indicates that the appellant received a 
hearing evaluation in February 1999 at Medical Center East in 
Birmingham, Alabama.  Additionally, the appellant's May 1999 
VA PTSD examination indicates that the appellant had "been 
receiving treatment" for this disorder at the Birmingham 
Veterans Center.  Finally, a December 1999 letter from the 
appellant indicates that he received treatment for PTSD from 
a VA physician during the past year.  These records, however, 
have not been associated with the claims folder.  The 
outstanding VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal cannot be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1. The RO should request the 
appellant to provide the 
specific dates of his 
treatment for PTSD at the 
Birmingham Veterans Center and 
also to provide specific 
information regarding any 
other recent treatment he has 
received for PTSD at any VA 
medical facility.

2. The RO then should obtain 
all relevant VA and other 
medical treatment records 
pertaining to the appellant, 
specifically including records 
of the appellant's February 
1999 audiological evaluation 
treatment at Medical Center 
East in Birmingham, Alabama 
and records of his treatment 
for PTSD at the Birmingham 
Veterans Center.  His 
assistance in obtaining these 
records should be requested as 
needed.

3. After undertaking any 
additional development deemed 
appropriate in addition to 
that requested above, the RO 
should readjudicate whether 
the appellant is entitled to 
an increased evaluation for 
his service-connected 
bilateral hearing loss, 
currently rated as 10 percent 
disabling.  If the benefits 
requested on appeal remain 
denied, the appellant and his 
representative should be 
furnished a supplemental 
statement of the case.

4. Additionally, the RO should 
readjudicate whether the 
appellant is entitled to an 
increased evaluation for his 
service-connected PTSD, 
currently rated as 50 percent 
disabling, with consideration 
of principles set forth in 
Fenderson, 12 Vet. App. 119 
(1999), regarding staged 
ratings.  If the benefits 
requested on appeal remain 
denied, the appellant and his 
representative should be 
furnished a supplemental 
statement of the case.

Thereafter, and to the extent appropriate, the case should be 
returned to the Board for further appellate consideration, to 
the extent such action is in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


